UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6983



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


LYDELL ROGERS,

                 Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:05-cr-00153-WDQ; 1:07-cv-00631-WDQ)


Submitted:   February 28, 2008             Decided:   March 3, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Lydell Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lydell Rogers seeks to appeal the district court’s orders

denying relief on his motion filed pursuant to Fed. R. Civ. P.

60(b) challenging the validity of his criminal conviction, and

denying his Fed. R. Civ. P. 59(e) motion for reconsideration.        To

the extent that the court construed Rogers’ motion as one filed

under 28 U.S.C. § 2255 (2000), and dismissed it without prejudice,

the orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that Rogers has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal in part.

          To the extent the court considered Rogers’ motion as a

Rule 60(b) motion and denied it and denied his Rule 59(e) motion,

we have reviewed the record and find no reversible error.            We


                               - 2 -
therefore affirm these rulings.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                              - 3 -